DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Applicant amended claims 1, 3, 8, 11,12,14,18, 20,22, and 24 and cancelled claims 2,7,9, 13,17, and 19. Claims 1,3-4,8,10-12,14,18,20,22 and 24 are pending and presented for examination.
Allowable Subject Matter
Claims 1,3-4,8,10-12,14,18,20,22 and 24 are allowed.

The following is a statement of reasons for allowance:  

Regarding independent claim 1,  Although the prior art discloses a battery management system, comprising: a connector for electrically coupling a battery to the battery management system; a programmable chip configured to control charging and discharging of the battery; and a controller device configured to: receive approximate values for one or more characteristics of the battery; determine a plurality of confirmed values for  a plurality of parameters for a model that predicts performance of the battery; and provide the plurality of confirmed values for the plurality of parameters to the programmable chip for controlling the charging and discharging of the battery; wherein plurality of parameters includes at least one thermodynamic parameter; and wherein determining plurality of confirmed values for the  plurality of parameters for the model includes: determining a plurality of estimated values for the plurality of parameters based on the approximate values for the one or more characteristics of the battery;
determining a simulated discharge curve using the model with the plurality of estimated values for the at least one parameter plurality of parameters; determining an error between the simulated discharge curve and a measured discharge curve for the battery;
using a genetic algorithm to adjust the plurality of estimated values within specified ranges of plausible values to reduce the error, including adjusting, at least one of an estimated diffusivity value (Dsi), an estimated reaction rate constant value (ki), an estimated electrode thickness value (Li), an estimated electrode porosity value (ci), and an estimated particle size value (Ri); and using the adjusted plurality of estimated values as the  plurality of confirmed values in response to determining that the error has been reduced to an acceptable value; the prior art of record does not disclose or teach the combination of:

  “wherein the specified ranges of plausible values are based on the received approximate values for the one or more characteristics of the battery.”

Regarding independent claim 12,   Although the prior art discloses a method of controlling charging or discharging of a battery, the method comprising:
receiving, by a controller device, approximate values for one or more characteristics of the battery; determining, by the controller device a plurality of confirmed values for  a plurality of parameters for a model that predicts performance of the battery; and providing the plurality of confirmed values for the plurality of parameters to the programmable chip for controlling the charging and discharging of the battery; wherein plurality of parameters includes at least one thermodynamic parameter; and wherein determining plurality of confirmed values for the  plurality of parameters for the model includes: determining a plurality of estimated values for the plurality of parameters based on the approximate values for the one or more characteristics of the battery;
determining a simulated discharge curve using the model with the plurality of estimated values for the at least one parameter plurality of parameters; determining an error between the simulated discharge curve and a measured discharge curve for the battery;
using a genetic algorithm to adjust the plurality of estimated values within specified ranges of plausible values to reduce the error, including adjusting, at least one of an estimated diffusivity value (Dsi), an estimated reaction rate constant value (ki), an estimated electrode thickness value (Li), an estimated electrode porosity value (ci), and an estimated particle size value (Ri); and using the adjusted plurality of estimated values as the  plurality of confirmed values in response to determining that the error has been reduced to an acceptable value; the prior art of record does not disclose or teach the combination of:

  “wherein the specified ranges of plausible values are based on the received approximate values for the one or more characteristics of the battery.”

Regarding independent claim 20,   Although the prior art discloses a non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by at least one processor of a controller device, cause the controller device to perform actions for controlling charging or discharging of a battery, the actions comprising: receiving, by a controller device, approximate values for one or more characteristics of the battery; determining, by the controller device a plurality of confirmed values for  a plurality of parameters for a model that predicts performance of the battery; and providing the plurality of confirmed values for the plurality of parameters to the programmable chip for controlling the charging and discharging of the battery; wherein plurality of parameters includes at least one thermodynamic parameter; and wherein determining plurality of confirmed values for the  plurality of parameters for the model includes: determining a plurality of estimated values for the plurality of parameters based on the approximate values for the one or more characteristics of the battery; determining a simulated discharge curve using the model with the plurality of estimated values for the at least one parameter plurality of parameters; determining an error between the simulated discharge curve and a measured discharge curve for the battery; using a genetic algorithm to adjust the plurality of estimated values within specified ranges of plausible values to reduce the error, including adjusting, at least one of an estimated diffusivity value (Dsi), an estimated reaction rate constant value (ki), an estimated electrode thickness value (Li), an estimated electrode porosity value (ci), and an estimated particle size value (Ri); and using the adjusted plurality of estimated values as the  plurality of confirmed values in response to determining that the error has been reduced to an acceptable value; the prior art of record does not disclose or teach the combination of:

  “wherein the specified ranges of plausible values are based on the received approximate values for the one or more characteristics of the battery.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859